265 S.E.2d 444 (1980)
Walter Dunn LAROQUE, IV
v.
Catherine Holm LAROQUE.
No. 798DC1024.
Court of Appeals of North Carolina.
May 6, 1980.
*445 Gerrans & Spence by William D. Spence, Kingston, for plaintiff-appellee.
Perry, Perry & Perry by Warren S. Perry and E. B. P. Worthington, Kingston, for defendant-appellant.
ROBERT M. MARTIN, Judge.
The issue dispositive of this appeal is whether the court erred in its conclusion that defendant has shown no right to relief from the judgment of absolute divorce.
Subject to the provisions of Rule 40(a), N.C.Rules Civ.Proc. and G.S. § 7A-146, the calendaring of civil cases is controlled by Rule 2 of the General Rules of Practice for the Superior and District Courts. Rule 2 provides that a ready calendar shall be maintained by the Clerk of Court and that five months after a complaint is filed the clerk shall place that case on the ready calendar. From the ready calendar a tentative calendar shall be prepared and shall be mailed to each attorney of record four weeks before the first day of court. A final calendar shall likewise be prepared and mailed to each attorney of record no later than two weeks prior to the first day of court. Rule 2(d) requires that "[w]hen an *446 attorney desires a case placed on the ready calendar earlier than five months after complaint is filed, he shall file a certificate of readiness with the clerk, with copy to opposing counsel. The clerk shall immediately place said case on the ready calendar." Thus the rule contemplates that systematic notice of the calendaring of a case be given to a party at each stage of the calendaring process.
Although, once a court has obtained jurisdiction in a cause through the service of original process, a party has no constitutional right to demand notice of further proceedings in the cause, the law does not require parties to "dance continuous or perpetual attendance" on a court simply because they are served with original process.
"The law recognizes that it must make provision for notice additional to that required by the law of the land and due process of law if it is to be a practical instrument for the administration of justice. For this reason, the law establishes rules of procedure admirably adapted to secure to a party, who is served with original process in a civil action or special proceeding, an opportunity to be heard in opposition to steps proposed to be taken in the civil action or special proceeding where he has a legal right to resist such steps and principles of natural justice demand that his rights be not affected without an opportunity to be heard." (Citations omitted)
Collins v. Highway Commission, 237 N.C. 277, 281, 74 S.E.2d 709, 713 (1953). Rule 2 of the Rules of Practice, by requiring notice of the calendaring of a case, secures to a party the opportunity to prepare his case for trial and to be present for trial or to seek a continuance. Although the rule specifies that the calendar be sent to each attorney of record and that the copy of the certificate of readiness be sent to opposing counsel, it is implicit in the rule that where a party is not represented by counsel he is entitled to the same notice. We note that it has long been the practice in this State that when a party to an action does not have counsel, a copy of each calendar on which his action appears calendared for trial is mailed to him at the last address available to the Clerk. See, e. g., Thompson v. Thompson, 21 N.C.App. 215, 203 S.E.2d 663, cert. denied 285 N.C. 596, 205 S.E.2d 727 (1974).
In the case sub judice, a copy of the calendar request or certificate of readiness was not sent to defendant as required by Rule 2(d) when an attorney desires a case placed on the ready calendar earlier than five months after the complaint is filed. Nor is there anything in the record to show that there was a trial calendar mailed to defendant. Defendant received no notice of the trial which was held one day after her answer was filed and 30 days after the complaint was served.
We have often stated that a party to a legal action, having been duly served with process, is bound to keep himself advised as to the time and date his cause is calendared for trial for hearing; and when a case is listed on the court calendar, he has notice of the time and date of the hearing. Craver v. Spaugh, 226 N.C. 450, 38 S.E.2d 525 (1946); Equipment Co. v. Albertson, 35 N.C.App. 144, 240 S.E.2d 499 (1978); Thompson v. Thompson, 21 N.C.App. 215, 203 S.E.2d 663, cert. denied, 285 N.C. 596, 205 S.E.2d 727 (1974). However, in each of those cases, a close examination of the facts reveals that the party or his attorney was sent a copy of the calendar on which his action appeared. The controlling fact in each case was neglect and inattention by the party or his counsel. There is no such neglect of her lawsuit by the defendant in the present case. Furthermore, were we to apply the rule of constructive notice, that when a case is listed on the court calendar, a party has notice of the time and date of hearing, such a rule bends to embrace common sense and fundamental fairness. See Hagins v. Redevelopment Comm., 275 N.C. 90, 165 S.E.2d 490 (1969). We think common sense and fundamental fairness required that before the divorce could be granted, notice be given defendant of the trial when the trial was had one day after an answer was filed by the out-of-state *447 defendant who had no reason to know that the case had been listed on the calendar.
We hold that the judgment in the present case is irregular because it was rendered in violation of the rules of practice respecting procedural notice of the calendaring of the case for trial. Collins v. Highway Commission, 237 N.C. 277, 74 S.E.2d 709 (1953). Defendant has shown meritorious defense to the divorce based on one year separation in that plaintiff and defendant had not been living continuously separate and apart during the year beginning 1 April 1978. Defendant's motion to set aside the judgment pursuant to Rule 60(b)(6) should have been allowed. The court's order denying defendant's motion is reversed and the matter remanded to district court for consideration of defendant's motion to amend the answer and for further proceedings not inconsistent with this opinion.
Reversed and remanded.
CLARK and ERWIN, JJ., concur.